Citation Nr: 1815609	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  13-35 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 percent for the service-connected right shoulder disability.

2.  Entitlement to a disability evaluation in excess of 10 percent for the service-connected right ankle disability.


REPRESENTATION

Appellant represented by:	Wounded Warrior Project


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The Veteran appellant had active service in the United States Marine Corps from July 1998 to July 2002.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania in which the appellant's claims of entitlement to increased disability ratings for his service-connected right shoulder and right ankle disabilities were denied.

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record. 


FINDINGS OF FACT

1.  In March 2017, the Veteran's representative withdrew his appeal as to the issue of entitlement to a disability evaluation in excess of 20 percent for the service-connected right shoulder disability.

2.  In March 2017, the Veteran's representative withdrew his appeal as to the issue of entitlement to a disability evaluation in excess of 10 percent for the service-connected right ankle disability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal by the Veteran of his Substantive Appeal on the issue of entitlement to a disability evaluation in excess of 20 percent for the service-connected right shoulder disability have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).

2.  The criteria for withdrawal by the Veteran of his Substantive Appeal on the issue of entitlement to a disability evaluation in excess of 10 percent for the service-connected right ankle disability have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally the Board's jurisdiction is predicated upon an appeal having been filed on an issue in controversy.  38 U.S.C. §§ 7104, 7105; 38 C.F.R. §§ 19.7, 20.101.  An appeal consists of a timely filed notice of disagreement (NOD) in writing, and, after a Statement of the Case (SOC) has been furnished, a timely filed Substantive Appeal.  38 U.S.C. § 7105, 38 C.F.R. § 21.200.  Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  

A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(c).

The Veteran's representative submitted a memorandum to VA, in March 2017, in which it was stated that the issues on appeal were being withdrawn.  Therefore, the Veteran's appeal for the issue of entitlement to a disability evaluation in excess of 20 percent for the service-connected right shoulder and his appeal for the issue of entitlement to a disability evaluation in excess of 10 percent for the service-connected right ankle were withdrawn.  See 38 C.F.R. § 20.204.

As the appellant has withdrawn his appeals as to the issues of entitlement to a disability evaluation in excess of 20 percent for the service-connected right shoulder and a disability evaluation in excess of 10 percent for the service-connected right ankle, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the Veteran's appeal as to these two claims.  Therefore, each one of these two issues is dismissed, without prejudice.


ORDER

The Veteran's appeal as to the issue of entitlement to a disability evaluation in excess of 20 percent for the service-connected right shoulder disability is dismissed.

The Veteran's appeal as to the issue of entitlement to a disability evaluation in excess of 10 percent for the service-connected right ankle disability is dismissed.





____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


